                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 TEDDY RAY FRAZIER,                              )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   No. 3:17-cv-01461
                                                 )   CHIEF JUDGE CRENSHAW
 COMMISSIONER OF SOCIAL                          )
 SECURITY,                                       )
                                                 )
        Defendant.                               )
                                                 )
                                            ORDER

       Before the Court is a Report and Recommendation from the Magistrate Judge,

recommending that the Court: (1) deny Frazier’s Motion for Judgment on the Record (Doc. No.

14); (2) dismiss the case; and (3) enter judgment in favor of the Commissioner. (Doc. No. 17.) No

objections have been filed to the Magistrate Judge’s Report and Recommendation. After a de novo

review of the record, the Court agrees that Frazier’s Motion for Judgment on the Record should be

denied and that the instant action should be dismissed with prejudice. Therefore, the Report and

Recommendation (Doc. No. 17) is ADOPTED.

       Accordingly, Frazier’s Motion for Judgment on the Record (Doc. No. 14) is DENIED. The

instant action is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.




                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE
